Citation Nr: 0208472	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-14 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to January 
1944.

This appeal arises from the May 2000 rating decision from the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of a neck injury.  

In December 2001, the veteran canceled his prior request for 
hearing at the RO before a Member of the Board.  The case is 
now ready for the Board to proceed on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for residuals of a neck injury has been 
obtained by the RO.

2.  The evidence does not show that a current disability of 
the neck is related to the veteran's service.  Any injuries 
of a neck injury in service healed without residuals.  While 
being treated post service for other residuals from an injury 
in service, the veteran did not make any mention of the neck 
until many years post service.  

3.  The first evidence of any current neck disability was not 
until many years after service.  A VA examiner has opined 
that the veteran's current disability of the neck is related 
to degenerative joint and disc disease which is not related 
to an injury in service.  Arthritis was not shown within one 
year of separation from service.



CONCLUSION OF LAW

A current neck disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that no 
musculoskeletal defects were noted on induction examination 
in October 1942.

In July 1943, the veteran was a passenger in a jeep that was 
overturned by a shell explosion.  He injured his scalp that 
was sutured.  An x-ray report of the skull in July 1943 
includes complaints of head injury and pain in the left mid 
neck.  The report revealed no evidence of skull or cervical 
vertebrae pathology.  In August 1943, the veteran reported 
continuous headaches in the temporal and occipital region and 
back ache since that time. 

In December 1943, the veteran was seen with complaints of 
backaches and shoulder aches since injury in July 1943.  The 
veteran reported that he had dizzy spells, and pains in the 
back and neck since the injury.  It was noted on report that 
x-ray from November 1943 showed that bones of the cervical, 
dorsal, and lumbar spine showed no evidence of fracture or 
intrinsic disease.  In November 1943, the veteran was 
diagnosed with psychoneurosis, anxiety hysteria, chronic, 
moderately severe, aggravated by combat.  He additionally 
reported pain in his legs during hikes.  A diagnosis from 
December 1943 was psychoneurosis, mixed type, manifested by 
insomnia, dizziness, restlessness, and conversion symptoms.  
A January 1944 orthopedic consultation showed that the 
history and previous findings were noted, and the spine and 
shoulders were negative.  At that time the veteran reported 
pain in the shoulders and back.  The veteran was given 
orthopedic clearance.  The veteran was discharged due to the 
psychiatric diagnosis.

In February 1944, the veteran filed a claim for service 
connection for back and shoulder injury sustained in 
explosion to jeep in July 1943.  He reported that at that 
time he also had a head injury.  

By rating action of February 1944 service connection for 
mixed psychoneurosis was granted.

Post service, the veteran had treatment at a military 
facility in January 1945 for a pilonidal cyst.  At that time 
he complained of headaches since he was wounded in the head.

On VA psychiatric examination in January 1945, the veteran 
reported back aches, head aches, shoulder aches, and pain in 
the back of the neck.

Private treatment notation from July 1946 show that veteran 
was being treated for psychoneurosis and post concussional 
headaches.

On a VA psychiatric examination in August 1946, the veteran 
complained of headaches, dizziness, backaches of the low 
back, arthritis of the legs, and stomach problems.  On 
examination, the headaches were reported to start in the 
frontal area and did not cover the entire head.

On a VA psychiatric examination in February 1955, the veteran 
reported headache and backache as usual.  The headaches were 
frontal and occipital.  He reported he had x-rays taken in 
spring 1954 of the back, which apparently were essentially 
normal.

A treatment record from the VA Mental Hygiene Clinic from 
November 1946 shows that the veteran reported that he had 
been doing well with only a slight headache but in the past 
few days his headache was worse and the pain was working down 
at the back of the neck and shoulders.

On a VA psychiatric examination in November 1959, the veteran 
complained of a nervous condition and frequent headaches of 
the front and side of the head and backaches of the lower 
back.

A statement from a private provider from July 1977 shows the 
veteran was seen for acute lumbosacral strain.  The initial 
office visit was in December 1973 when the veteran had pain 
in the small of his back.  He had continued treatment for 
similar problems since then.

A VA treatment record from July 1977 shows the veteran was 
seen with complaints regarding the low back.

On a VA examination in December 1977, the veteran reported 
pain in the low back that would go up and down his spine.  
The diagnosis was symptomatic lower back, arthritis noted on 
x-ray.  The x-ray showed mild osteoarthritis of the 
lumbosacral spine.  

On a VA psychiatric examination in May 1978, the veteran 
reported pain from a back condition that radiated down both 
legs.  The diagnosis was chronic anxiety and depressive 
psychoneurosis and psychophysiologic musculoskeletal 
disturbance.

VA treatment records from October 1977 to November 1978 show 
the veteran was seen for low back pain.

On a VA examination in December 1978, the veteran reported 
severe backaches and headaches and nervousness.  The pain in 
the back was in the lower back.  The headaches were on the 
sides and forehead that radiated downward.  The diagnosis was 
anxiety reaction with depressive features, musculoskeletal 
disturbance, and a neurological diagnosis was post concussion 
syndrome and chronic low back strain.

Private medical records from May 1999 show the veteran was 
seen after a motor vehicle accident.  The CT of the cervical 
spine was limited and showed defect in the posterolateral 
aspect of the posterior arch of C1 that could represent a 
congenital fusion anomaly.  There was a cystic change at the 
base of the odontoid.  There were some hypertrophic changes 
about the facet joints on the left side at C2-3, on the right 
side at C3-4 and at C4-5.  There was disc space narrowing and 
hypertrophic osteophyte formation at C5-6, representing 
degenerative disc disease.  An additional CT one day later in 
May 1999 shows an impression of probable old fracture 
involving the base of the odontoid with some thinning and 
cystic degeneration extending into the body of C2.  There was 
a small defect in the midline of the anterior arch of C1 with 
narrowing of space between anterior arch of C1 and odontoid 
also due to previous trauma.  There was a suggestion of an 
old fracture involving the left posterior arch of C1.  An x-
ray of the cervical spine from May 1999 showed evidence of 
degenerative changes involving middle and lower cervical 
joints.  There was a suggestion of a mild anterior 
subluxation of C4 on C5 and C5 on C6.  There was no widening 
of the retropharyngeal space.  A x-ray of the cervical spine 
from one day later in May 1999 notes an impression of 
abnormality of the odontoid that was better demonstrated on 
CT.  There was no evidence of atlantoaxial subluxation.

VA treatment records from November 1999 to March 2000 show 
the veteran was seen with complaints of neck shoulder and 
nonradiating back pain for fifty years.  The veteran related 
the injury to his service.  Spine x-rays from February 2000 
show impressions of degenerative joint disease of the 
cervical vertebral bodies, especially from C5-C7, and 
degenerative joint disease of the thoracic spine and 
lumbovertebral bodies.  An x-ray of the cervical spine in 
March 2000 showed an impression of defect in the arch of C1, 
most likely congenital.

On a VA examination from December 2000, it was noted that the 
veteran was seen for evaluation of a neck disorder to 
determine whether it was secondary to an injury in service.  
The veteran reported a history that in service he injured his 
neck in July 1943 when he was riding in a Jeep which was 
overturned by a shell explosion.  He said that he landed on 
his head and sustained a laceration of his scalp and was 
unconscious for several hours.  He thought he never had an x-
ray of his neck until a motor vehicle accident in December 
1999.  At that time, x-rays were reported to him to show an 
old injury to his neck.  He reported that his neck pain was 
constant and varied between 5-10/10.  He did not describe 
upper extremity sensory disturbance, but did feel weakness in 
the shoulders and in the left upper extremity generally.  The 
pain was located in the back of his neck right and left sides 
with some radiation into the upper trapezius areas.  He did 
not feel that the recent motor vehicle accident caused the 
neck injury or neck symptoms.  He felt that he had suffered 
with neck problems for many years, but now based on the 
recent x-rays felt that his neck problem started from the 
injury he sustained while in the military.  He denied having 
had any other injuries to his neck.  His neck pain was 
present daily with exacerbation and remissions.  He was 
currently retired.  He had worked in a clothing shop and had 
done some maintenance or engineering type work in a building.  
He felt that he currently was limited in lifting objects and 
in turning his head in a normal fashion.  He felt he could 
not enjoy activities due to his neck pain.  He would take 
Motrin for pain relief.  He had not had physical therapy.

On physical examination, the cervical spine had 50 degrees of 
forward flexion and 30 degrees of rotation to the right and 
to the left.  The upper extremity motor and sensory functions 
were grossly intact.  The veteran brought along several sets 
of x-rays and CT scans as well as their reports, which were 
reviewed along with cervical spine x-rays taken at the VA in 
February 2000 and a VA CT scan of the cervical spine from 
March 2000.  Analyzing the films and the reports, the 
abnormal findings included a partial absence of the anterior 
aspect of the ring of C-1, probably on a congenital basis; a 
defect in the posterior ring of C-1 which could either be an 
old ununited and undisplaced fracture, or a congenital 
abnormality; a deformity of the connection of the odontoid to 
the body of C-2, suggesting an old, healed, slightly 
displaced fracture of the base of the odontoid; a mild to 
moderate degree of posterior displacement of the posterior 
elements of C-1 with respect to C-2; and extensive 
degenerative joint and disc involving C5-C6, and C6-C7.

The C-file was also reviewed by the examiner.  The only 
references to neck pain until the motor vehicle accident in 
1999 were found in the military medical records from the time 
of the Jeep accident.  There was reference to neck pain in 
the original x-ray report from July 1943 that indicates 
history of head injury and pain in the left mid neck.  The x-
ray reports at that time indicated no skull or cervical 
vertebra pathology.  Records from a hospital dated in 
December 1943 describe continuing complaints of dizzy spells 
with pains in the back and the neck.  X-rays dated November 
1943 of the cervical, dorsal, and lumbar spine reported no 
fracture or intrinsic disease.  Physical examination of the 
neck and neurologic examination during that time was reported 
to be normal.  Numerous subsequent records made mention of 
psychologic problems, chronic low back pain, and chronic 
headaches.  No mention was found of any neck pain until the 
information regarding the motor vehicle accident in May 1999.  
It must be assumed that there was more than minor neck pain 
following the recent motor vehicle accident to explain the 
need for the multiple x-rays and CT scans which were 
obtained, however there were no additional details regarding 
that medical history or treatment.  

The impressions were advanced degenerative joint and disc 
disease cervical spine C-5 through C-7; congenital deficiency 
of the anterior arch of C-1; probable healed fracture of the 
odontoid with mild displacement accompanied by mild 
displacement of C-1 posteriorly on C-2; and congenital defect 
versus undisplaced, ununited fracture of the posterior arch 
of C-1.  From the nature of the injuries described, it was 
quite possible that the veteran did sustain an fracture of 
the odontoid and possibly of the posterior arch of C-1 in the 
1943 shell explosion related injury.  It was also quite 
likely that this combination of injuries healed spontaneously 
with little or no symptoms.  One would have expected that if 
there had been significant persisting problems with the neck, 
some complaints would have been recorded over the ensuing 
years.  There are no records of such complaints.  Although 
the veteran felt that he never had x-rays of his neck 
following the initial injury up until 1999, there are records 
of two sets of neck x-rays.  Although these x-rays are 
reported to be normal, it is quite likely that the subtle 
abnormalities at C-1 and C-2 were either missed or not 
visible.  They are most prominently visible on the current CT 
scans, a test that was not available at that time.  

It was the examiner's opinion that the major neck pain 
currently is much more likely due to the degenerative joint 
and disc disease of C-5 through C-7 which would have 
developed over many years, unrelated to the injury sustained 
while in service.  In conclusion, there was an injury to C- 
and C-2 in service, but that healed.  There was subsequent 
development of degenerative joint and disc disease further 
down the spine that would normally produce symptoms and was 
likely aggravated by the motor vehicle accident in 1999.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for residuals of a neck 
injury.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, an 
examination has been provided which includes a review of the 
evidence in the claims file and examination of the veteran, 
and there has been rating decisions and a statement of the 
case with a supplement thereto sent to the veteran.  There is 
no indication that there is additional information on file 
that would lead to a different outcome in this claim.  

As part of this, while there is evidence that the veteran has 
had private medical treatment in the past, there is no 
showing or contention that this treatment has been for a 
chronic disability of the neck.  Therefore, there is no need 
to obtain any such treatment records.  As well, there are 
recent radiological reports from a private provider.  There 
is no indication or contention that any additional treatment 
records would contain additional information other than that 
in the treatment records obtained, which is that the veteran 
has a current disability, which is not at issue in this 
appeal; therefore, there is no need to obtain any additional 
treatment records.

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through a statement of the case with 
supplement thereto, has been notified as to evidence and 
information necessary to substantiate the claim.  As part of 
this, while the veteran's claim was originally denied as not 
well grounded in May 2000, a subsequent Supplemental 
Statement of the Case in February 2001, the claim was 
adjudicated on the merits.  Further, in May 2001, a letter 
regarding the change in the law was sent to the veteran.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that a claim would 
be substantiated by the administration of another 
examination.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served 90 days or more during a 
war period or after December 31, 1946 and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Review of the record in this case fails to show any 
relationship between the veteran's current neck disability 
and his service.  The veteran's service medical records show 
that he was in a jeep that overturned due to a shell 
explosion.  At that time he had head, neck, and back 
complaints.  In December 1943, the veteran reported pain in 
the back and neck.  In January 1944, there were no complaints 
regarding the neck.  No cervical pathology was shown on 
examination or x-ray in service.  Post service, the veteran 
was seen numerous times for headaches and backaches referable 
to the low back due to the injury from the jeep overturning 
in service.  In January 1945 and November 1946, the veteran 
reported neck pain, but not subsequently until treatment in 
May 1999.  No findings were reported at that time.  The 
veteran has not contended that he has had treatment for any 
neck disability since service until May 1999 and further, 
given that he was treated and examined for the back and 
headaches post service, he had ample opportunity to make 
complaints regarding the neck on those occasions as he 
currently states he had the neck disability since the same 
injury in service that resulted in the headaches and low back 
problems.

The veteran currently has a disability of the neck.  On the 
VA examination in December 2000 after a thorough review of 
the record and examination of the veteran, it was opined that 
the veteran did have a fracture of the neck in service, which 
healed, and that the current disability was not related to 
the residuals of that fracture but to degenerative joint and 
disc disease of the cervical spine which developed post 
service.

While recent VA treatment records show the veteran reported a 
neck injury since service, there is no competent medical 
evidence opinion relating any current disability to the 
veteran's service, as such, the reported history cannot be 
considered competent medical evidence of a nexus.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription 
of the veteran's lay history by a physician does not 
constitute competent medical evidence).  While the Board has 
considered the veteran's contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the current 
disability of the neck and the veteran's service as there is 
no showing of continued medical treatment or history of 
treatment.  There is no showing in the competent medical 
evidence of treatment for the current neck disability in 
service or within one year of separation from service.  As 
such, the Board finds that the preponderance of the evidence 
weighs against the claim for service connection for residuals 
of a neck injury.


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

